Citation Nr: 0410957	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  96-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his psychologist


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

The veteran and his psychologist testified before a hearing 
officer at the RO in November 1996.  The veteran, his spouse, and 
his private psychologist appeared at a hearing before the 
undersigned in October 2003.  Transcripts of both hearings have 
been associated with the record.

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran and 
his representative if further action is required.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R.§ 3.304(f) (2003).  With respect to the 
third element, if the evidence shows that the veteran engaged in 
combat and he is claiming a combat related stressor, no credible 
supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. 
App. 283 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

In this case, the veteran has submitted private medical evidence 
showing a diagnosis of severe and chronic PTSD.  A May 2002 
evaluation by a psychologist reflects a diagnosis of PTSD.  The 
diagnosis was based on "exposure to war and constant perceived 
threat of death and/or great bodily harm."  

The veteran has submitted numerous lengthy statements regarding 
stressful incidents and circumstances which he feels are related 
to his claimed PTSD.  He has also offered testimony pertaining to 
those incidents.  The veteran reported that while serving on the 
USS Monmouth County (LST 1032) in the Mekong River in Vietnam, he 
came under mortar and rocket attack.  He indicated that the ship 
came under gunfire in February or March of 1967.  He stated that 
he was on guard duty when the ship was docked on shore.  The 
veteran indicated that he witnessed battles on shore and combat 
between other ships.  The veteran also reported that he was beaten 
by another serviceman and he reported seeing dead bodies.  The 
veteran stated that sometime from January to March 1967, while on 
shore patrol in Kaohsiung, Taiwan, he was in a physical 
altercation with a drunk sailor.  The veteran stated that on his 
flight home from Vietnam on a C-141, there was a stack of body 
bags.  He contends that he slept near the body bags and he was 
covered with body fluids from the dead bodies.     

The service personal records show that the veteran was not awarded 
any medals indicative of combat.  The Form DD 214 shows that his 
military occupation was general clerk.  The service personnel 
records show that he served on the USS Monmouth County (LST 1032) 
from December 1966 to December 1967.  A Command History for the 
USS Monmouth County (LST 1032) for the period of January 1, 1967 
to December 31, 1967 indicates that the ship served in the war 
zone and expended 1,092 rounds of ammunition.  Deck logs for the 
USS Monmouth County (LST 1032) for the period of January 1, 1967 
to December 31, 1967 are also associated with the claims folder.  
Service personnel records show that the veteran left Vietnam on or 
about December 11, 1967.  

The Board observes that the veteran's claim of entitlement to 
service connection for psychiatric disorder to include PTSD has 
been denied on the basis that none of the veteran's stated 
stressors were verifiable.  However, it does not appear that the 
RO has attempted to obtain credible supporting evidence of the 
claimed stressors, or asked for additional details needed to 
obtain such evidence.  See M-21, Part III, para. 5.14 (Aug. 12, 
2003).  As noted above, the command history and deck logs for the 
USS Monmouth County (LST 1032) are associated with the claims 
folder.  The veteran has submitted this information.  The RO did 
not make an attempt to obtain additional information in an attempt 
to verify the veteran's stressor events.  

In the event that the claimed stressor can be verified, then the 
remaining question of whether the veteran's corroborated stressor 
is sufficient to have resulted in a diagnosis of PTSD is a medical 
question that must answered by qualified medical personnel.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veterans' Claims 
Assistance Act of 2000 (VCAA) specifically provides that the duty 
to assist includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result of 
the verified stressor(s).  

The Board also notes that the veteran underwent psychiatric 
testing while in service.  Although the RO has styled the issue in 
this case as including psychiatric disorders other than PTSD, the 
veteran has not been afforded an examination to address 
whether any currently existing psychiatric disorder is 
etiologically related to his military service.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request specific details of the in-service 
stressful incident(s): date(s), place(s), unit of assignment at 
the time of the event(s), description of the event(s), medal(s) or 
citation(s) received as a result of the event(s), and, if 
appropriate, name(s) and other identifying information concerning 
any other individuals involved in the event(s).  As a minimum, the 
claim must indicate the location and approximate time (a 2-month 
specific date range) of the stressful event(s) in question, and 
the unit of assignment at the time the stressful event occurred.  
Inform the veteran that this information is necessary to obtain 
supportive evidence of the stressful event(s) and that failure to 
respond or an incomplete response may result in denial of the 
claim.   

2.  Regardless of whether the veteran provides a detailed stressor 
statement, the RO must then review the entire claims file, 
including the veteran's previous statements of stressors, and any 
additional information submitted by the veteran or otherwise 
obtained pursuant to this remand, and prepare a summary of all his 
claimed stressors.  This summary, copy of the DD 214, and a copy 
of this remand, and all associated documents should be sent to the 
United States Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, Virginia 22150.  The 
summary and all associated documents should also be sent to the 
Naval Historical Center at Building 57, 805 Kidder Breese Street 
SE, Washington Navy Yard, DC.  The RO should provide copies of any 
information obtained from the veteran, as well as any other 
relevant evidence in the record.  

These agencies should be requested to provide any information that 
might corroborate the stressors alleged by the veteran to have 
occurred during his service aboard the USS Monmouth County (LST 
1032) from December 1966 to December 1967.  In particular, these 
agencies should be requested to provide any available information 
which might corroborate the following alleged stressors: while the 
veteran served aboard the USS Monmouth County (LST 1032), the ship 
came under mortar and rocket attack; the ship came under gunfire 
in February or March 1967; the veteran was in a physical 
altercation with a sailor during the time period of January to 
March 1967 in Kaohsiung, Taiwan.  If the agencies are unable to 
provide information regarding any of the stressors alleged by the 
veteran, they should provide specific confirmation of that fact.

3.  Then, the veteran should be afforded a VA psychiatric 
examination to determine whether he has PTSD due to a verified 
stressor and to determine the nature and etiology of any other 
currently existing psychiatric disorders.  The claims folders, to 
include a copy of this Remand, must be made available to and 
reviewed by the examiner in connection with the examination.  Any 
alleged stressors which have been verified should be made known to 
the examiner.  

The examiner should identify any psychiatric disorders that are 
present.  If the examiner believes that PTSD is an appropriate 
diagnosis, the examiner must indicate whether the diagnosis 
conforms to DSM-IV and specify the stressors responsible.  In 
determining whether or not the veteran has PTSD due to an in-
service stressor, only the history specifically verified by the RO 
may be relied upon.  If PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.  

The examiner should also provide an opinion as to whether it is at 
least as likely as not that any currently existing psychiatric 
disorder is etiologically related to the veteran's military 
service.  The complete rationale for all opinions expressed should 
also be provided.  

4.  Following completion of all possible development as set out 
above, the RO should readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative should be issued 
a Supplemental Statement of the Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





